J-A16026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: R.A., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.A., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 608 EDA 2022

                Appeal from the Order Entered January 25, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0000022-2020

    IN THE INTEREST OF: R.M.A., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.A., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 609 EDA 2022

               Appeal from the Decree Entered January 25, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000709-2021


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                           FILED AUGUST 10, 2022

        J.A. (“Mother”) appeals from the decree and order entered by the Court

of Common Pleas of Philadelphia County on January 25, 2022, involuntarily

terminating Mother’s parental rights to her daughter, R.A., a/k/a R.M.A.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A16026-22


(“Child”), born in March 2018, and changing Child’s permanency goal to

adoption.1 In addition, counsel for Mother (“Counsel”), has filed an application

to withdraw and an accompanying brief pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009).     After review, we grant the application to withdraw, affirm the

termination decree, and dismiss the appeal from the goal change order as

moot.

        We begin by restating the relevant facts and procedural history of this

matter.2 Mother herself was adjudicated dependent following a hearing on

September 26, 2016, when she was sixteen years old. See Juvenile Ct. Op.,

3/14/22, at 1. Mother resided with her maternal grandmother until July 8,

2017, when she was hospitalized for mental health treatment. See Petition

for Goal Change to Adoption (“Goal Change Petition”), 11/24/21, Exhibit A

(Statement of Facts re: R.M.A a/k/a R.A.), at ¶¶ j-k. Mother was discharged




____________________________________________


1 The decree entered on January 25, 2022, also terminated the parental rights
of Z.G. (“Father”). Father did not file a notice of appeal, and he is not a party
to this appeal.

2 We note the factual dearth contained in the record. The entirety of the
termination hearing transcript is 14 pages in length. Mother did not testify or
present any witnesses in her defense. Therefore, we have gathered the
factual record from the juvenile court opinion, the permanency review orders,
the petition for goal change to adoption, and the termination hearing
transcript.


                                           -2-
J-A16026-22


on August 23, 2017. However, after discovering that she was pregnant, DHS

moved her to a mother/baby group home. Id. at ¶ l.

      When Child was born, Mother was 17 years old and kept Child in her

care while living in the group home until July 17, 2020. On that date, the

Philadelphia Department of Human Services (“DHS”) received a general

protective services (“GPS”) report alleging that Mother was not adequately

feeding Child and had been selling her welfare benefits to buy drugs. See

Juvenile Ct. Op. at 1. The report also alleged that Mother tested positive for

drugs multiple times and appeared under the influence of drugs. Id. That

report was determined to be valid. Id. at 2. The juvenile court discharged

Mother’s own personal dependency on October 1, 2018, after she turned 18

years old. Id. at 1 n.1.

      On November 20, 2019, DHS received a second GPS report alleging that

Mother had abandoned Child with her maternal great aunt, M.R. See Juvenile

Ct. Op. at 2.   The report further alleged that Mother was now refusing to

retrieve Child from M.R.’s care, that Mother had a history of drug use, had

voluntarily “absconded from placement” in the group home, and was currently

transient. Id. at 2; see also Goal Change Petition at ¶ s. The report further

stated that K.G., another of Child’s maternal great-aunts, wanted to provide

kinship care for Child.    See Juvenile Ct. Op. at 2.   That report was also

determined to be valid. Id. at 2.




                                     -3-
J-A16026-22


      DHS filed its petition to adjudicate Child dependent on January 7, 2020.

Child was adjudicated dependent after a hearing on February 5, 2020. N.T.,

1/25/22, at 4. The court placed Child in kinship care with K.G. and ordered

Mother to attend twice-weekly visits supervised by DHS at K.G.’s home. See

Order of Adjudication and Disposition, 2/5/20, at 2. It further referred Mother

for parenting classes, housing and employment services, family school, full

drug and alcohol screens, a dual diagnosis assessment, monitoring, and three

random drug tests prior to the next court date, which was set for April 28,

2020. Id.

      Thereafter, Community Umbrella Agency ("CUA”) established single

case plan objectives (“SCP”), including: (1) attend the Clinical Evaluation Unit

(“CEU”) and obtain three random drug tests; (2) maintain supervised

visitation at the agency; (3) attend the Achieving Reunification Center (“ARC”)

for parenting and housing; and (4) drug and alcohol treatment.            These

objectives remained substantially unchanged throughout the case. See N.T.,

1/25/22, at 4-6.

      For    the   next   year-and-one-half,   the   court   conducted   regular

permanency review hearings at which it maintained Child’s commitment and

placement, and goal of reunification. At the first permanency review hearing

on July 9, 2020, Mother was found to be in full compliance, and the court

noted moderate progress toward alleviating the circumstances necessitating

placement.     See Permanency Review Order, 7/9/20, at 1.          Mother was


                                      -4-
J-A16026-22


permitted twice weekly supervised visitation with Child by the agency, though

the court ordered such visitation to be virtual due to COVID-19. Id. at 2.

       Then, on November 19, 2020, the court characterized Mother as non-

compliant regarding the permanency plan. See Permanency Review Order,

11/19/20, at 1.       Notably, Mother’s whereabouts were unknown.      See id.

Mother’s last communication with CUA was in August of 2020. See id.

       The next permanency review hearing occurred on April 6, 2021. There,

Mother participated via telephone and was “re-referred” for the same services.

See Permanency Review Order, 4/6/21, at 2.          The court further ordered

Mother’s visitation be supervised, “line of sight[,]” by the agency. Id.

       Mother, however, did not attend the September 15, 2021, permanency

review hearing, where the court found she had minimally complied with her

SCP. See Permanency Review Order, 9/15/21, at 1. According to the DHS

caseworker, “Mother had not attended a single visit with the Child since the

Child was adjudicated dependent nearly two years prior.”3 Juvenile Ct. Op. at

2; see also N.T., 1/25/22, at 5, 10. Despite a court order for her appearance

at visits, Mother did not adhere to the court’s directive. Id.




____________________________________________


3 The DHS caseworker testified that Mother had also reached out the day
before the termination hearing on January 25, 2022. See N.T., 1/25/22, 5,
10.


                                           -5-
J-A16026-22


       On November 24, 2021, DHS filed petitions to change Child’s

permanency goal to adoption and involuntarily terminate Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

       On January 25, 2022, the juvenile court held a combined hearing on the

petitions. The only witness was the DHS caseworker assigned to the matter,

Macy Johnston.       Mother did not attend but was represented by Counsel.4

Moreover, the counsel for DHS indicated that Mother received proper notice

of the petitions and hearing date, to which Counsel did not object. See N.T.,

1/25/22, at 4.       Child was nearly four years old at the time, and was

represented by Harry Levin, Esquire, as Child’s guardian ad litem (“GAL”) (also

referred to as a child advocate).5 At the conclusion of the proceeding, the


____________________________________________


4 During the hearing, Mother was represented by Attorney Lelabari Giwa-Ojur,
who is misidentified as “Lela Barigawa” and “Ms. Barigawa” in the notes of
testimony. N.T., 1/25/22, at 2-14. Her name and signature correctly appear
on her notice of appeal and statement of intent to file an Anders brief in lieu
of a statement of errors complained of on appeal, both dated and filed on
February 24, 2022.

5 Our Supreme Court has instructed this Court to verify sua sponte that the
court appointed counsel to represent a child pursuant to 23 Pa.C.S. § 2313(a),
and if counsel served in a dual role, that the court determined before
appointment that there was no conflict between a child’s best and legal
interests. See In re Adoption of K.M.G., 240 A.3d 1218 (Pa. 2020). If a
child is “too young to be able to express a preference as to the outcome of
the proceedings,” there is no conflict between a child’s legal and best interests,
and a child’s Subsection 2313(a) right to counsel is satisfied by an attorney-
guardian ad litem (GAL) who represents the attorney-GAL’s view of the child’s
best interests. See In re T.S., 192 A.3d 1080, 1092-93 (Pa. 2018). In this
case, because Child was nearly four years old at the time of the subject
(Footnote Continued Next Page)


                                           -6-
J-A16026-22


court involuntarily terminated Mother’s parental rights on all grounds asserted

in the involuntary termination petition.         Id. at 14.   In addition, the court

changed Child’s permanency goal to adoption. Id.

       On February 24, 2022, Mother timely filed notices of appeal.

Contemporaneous with the notices, Counsel for Mother filed a statement of

intent to file an Anders brief in lieu of filing a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(c)(4). This Court sua

sponte consolidated Mother’s appeals on March 23, 2022. Counsel filed an

application to withdraw and Anders brief in this Court on April 13, 2022.

       We begin by reviewing Counsel’s application to withdraw and Anders

brief. See Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(“‘When faced with a purported Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.’”) (citation omitted); see also In re V.E., 611 A.2d 1267 (Pa.

Super. 1992) (extending the Anders procedure to appeals from involuntary

termination decrees). To withdraw pursuant to Anders, counsel must:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the [Anders] brief to the [appellant]; and 3) advise the
       [appellant] that he or she has the right to retain private counsel
       or raise additional arguments that the [appellant] deems worthy
       of the court’s attention.
____________________________________________


proceeding, we conclude that her statutory right to counsel was satisfied by
Attorney Levin.


                                           -7-
J-A16026-22



Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted). With respect to the third Anders requirement, this

Court has held counsel must “attach to their petition to withdraw a copy of

the letter sent to their client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

     Additionally, the Pennsylvania Supreme Court has directed that Anders

briefs must:

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the conclusion
     that the appeal is frivolous.

Santiago, 978 A.2d at 361.

     Here, Counsel has filed an Anders brief and application to withdraw

stating she has conducted a review of the record and determined that Mother’s

appeal is frivolous. See Application to Withdraw as Counsel, 4/13/22, at 2.

Attached to her brief is a copy of a letter Counsel sent to Mother.        While

Counsel uses the incorrect name in the salutation, the letter is properly

addressed to Mother and explains her rights pursuant to Millisock, supra.

     Likewise, Counsel has filed an Anders brief that substantially complies

with the requirements set forth in Santiago, supra. In concluding that the

appeal is wholly frivolous, Counsel’s Anders brief presents neither the


                                    -8-
J-A16026-22


controlling law nor an application of the law to the relevant facts.

Nevertheless, Anders and Santiago require substantial, not perfect

performance. Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super.

2007).      As we find the applicable law regarding termination to be

straightforward and referenced in part by Counsel’s discussion, we conclude

that Counsel’s brief substantially complies with Anders and Santiago. See

Wrecks, 934 A.2d at 1290 (stating, “While the brief fails to cite the law

relevant to the question of timeliness, we find the applicable time limits to be

straightforward.”).

      We next “conduct an independent review of the record to discern if there

are   any    additional   non-frivolous    issues   overlooked    by    counsel.”

Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)

(footnote omitted). Counsel’s Anders brief raises the following issues:

      1. Did the [juvenile] court commit an error of law and abuse of
         discretion by involuntarily terminating Mother’s parental
         rights?

      2. Did the [juvenile] court commit an error of law and abuse of
         discretion by changing [Child’s] permanency goal from
         reunification with parent to adoption?

Anders Brief at 2.

      Our standard of review requires us to accept the findings of fact and

credibility determinations of the trial court if they are supported by the record.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citation omitted). The court “is

free to believe all, part, or none of the evidence presented, and is likewise


                                      -9-
J-A16026-22


free to make all credibility determinations and resolve conflicts in the

evidence.”   In re M.G., 855 A.2d 68, 73–74 (Pa. Super. 2004) (citations

omitted). We defer to the court because it often has “first-hand observations

of the parties spanning multiple hearings.”     In re T.S.M., 71 A.3d at 267

(citations and quotation marks omitted). If the record supports the court’s

findings, we must determine whether the court committed an error of law or

abused its discretion. Flowers, 113 A.3d at 1250. An abuse of discretion

does not occur merely because the record could support a different result. In

re Adoption of L.A.K., 265 A.3d 580, 587 (Pa. 2021) (citation omitted). An

abuse of discretion will only be found upon “demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will.”        Id. (citation

omitted).

      Involuntary termination of parental rights is governed by Pennsylvania’s

Adoption Act.   See 23 Pa.C.S. § 2101-2938.        To involuntarily terminate a

parent’s rights to their child, the Act requires the court to conduct a bifurcated

analysis in which the court focuses on parental conduct pursuant to Section

2511(a) and the needs and welfare of the child pursuant to Section 2511(b).

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). If the court finds that the

movant has established grounds to terminate parental rights under Section

2511(a), the court must then analyze the evidence under Section 2511(b).

Id. Section 2511(b) critically focuses on whether the child has a bond with

his or her parent, and what effect severing that bond may have on the child.


                                     - 10 -
J-A16026-22


Id.   The movant is burdened to show “clear and convincing” grounds for

termination under both Sections 2511(a) and (b). In re C.P., 901 A.2d 516,

520 (Pa. Super. 2006).

      In this case, the juvenile court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). As we need only agree

with the juvenile court as to any one subsection of Section 2511(a), as well

as Section 2511(b), we will analyze the termination decree pursuant to

Sections 2511(a)(1) and (b).    See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Those sections state the following:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                 *     *      *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).


                                     - 11 -
J-A16026-22


      With respect to Section 2511(a)(1), this Court previously explained:

          To satisfy the requirements of [S]ection 2511(a)(1), the
      moving party must produce clear and convincing evidence of
      conduct, sustained for at least the six months prior to the filing of
      the termination petition, which reveals a settled intent to
      relinquish parental claim to a child or a refusal or failure to
      perform parental duties. In addition,

           Section 2511 does not require that the parent
         demonstrate both a settled purpose of relinquishing
         parental claim to a child and refusal or failure to perform
         parental duties. Accordingly, parental rights may be
         terminated pursuant to Section 2511(a)(1) if the
         parent either demonstrates a settled purpose of
         relinquishing parental claim to a child or fails to
         perform parental duties.

           Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her conduct;
         (2) the post-abandonment contact between parent and
         child; and (3) consideration of the effect of termination of
         parental rights on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted) (emphasis added). This Court has also instructed: “[I]t is the six

months immediately preceding the filing of the petition that is most critical to

our analysis. However, the [juvenile] court must consider the whole history

of a given case and not mechanically apply the six-month statutory provisions,

but instead consider the individual circumstances of each case.” In re D.J.S.,

737 A.2d 283, 286 (Pa. Super. 1999) (citations omitted). This requires the

Court to “examine the individual circumstances of each case and consider all

explanations offered by the parent facing termination of his or her parental


                                     - 12 -
J-A16026-22


rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination.” In re B., N.M.,

856 A.2d 847, 855 (Pa. Super. 2004) (citation omitted).

      Further, we have stated:

      [T]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted).

      Regarding the definition of “parental duties,” this Court has emphasized

the following:

            There is no simple or easy definition of parental duties.
      Parental duty is best understood in relation to the needs of a child.
      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this [C]ourt has
      held that the parental obligation is a positive duty which requires
      affirmative performance.

            This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

In re B., N.M., 856 A.2d at 855 (internal citations omitted) (emphasis added).

      Here, the juvenile court reasoned that terminating Mother’s parental

rights under Section 2511(a)(1) was valid because Mother “demonstrated a

settled purpose of relinquishing parental claim to the Child and failed to


                                     - 13 -
J-A16026-22


perform parental duties for at least six months immediately preceding the

filing of the termination petition[.]” Trial Ct. Op. at 5. The GPS report that

first brought Child to DHS’s attention stated Child was underfed because

Mother had been selling her welfare benefits to buy drugs. See Goal Change

Petition at ¶ o; see also Trial Ct. Op. at 1. Mother then abandoned Child with

her great-aunt and never visited Child in person since Child was removed from

her care. See N.T., 1/25/22, at 5-6; see also Trial Ct. Op. at 2. The record

only shows Mother to have ever scheduled a single visit with Child, and she

failed to attend without providing any explanation. See N.T., 1/25/22, at 10.

      Mother knew of her own parenting objectives and did not attempt to

progress in them. N.T., 1/25/22, at 2, 5-6. Mother has been made aware of

her objectives at multiple times throughout the life of the case. Id. at 12.

The DHS caseworker testified that Mother would often not respond to the

agency’s contact efforts.   Id. at 5-6.   Mother failed to complete parenting

classes, seek or receive behavioral health consultation, and did not obtain

housing support, despite court referrals. Id. Mother never submitted herself

for court-ordered drug testing since Child was born. Id. Even if Mother had

complied with her plan objectives, her progress could not be verified because

she did not respond to DHS efforts to have her sign documentary releases.

Id. at 5.

      At this juncture, we note that Counsel raises the issue of whether DHS

failed to provide reasonable efforts to reunify Mother with Child. Specifically,


                                     - 14 -
J-A16026-22


Counsel states, “the record arguably does not support a finding that . . .

necessary services were provided” insofar as (1) the CUA caseworker

communicated with Mother one time in the three months prior to the subject

proceeding; (2) following the COVID-19 pandemic, Mother was permitted in-

person supervised visitation starting on April 6, 2021; and (3) “in the first

critical months of” Child’s case, parenting classes were not available due to

the COVID-19 pandemic. Anders Brief at 9-10.

      Nevertheless, Counsel concludes that this claim is arguably without

support because Mother did not maintain contact with her CUA caseworker,

she did not take advantage of the services offered after the pandemic

restrictions lifted, and she did not visit Child even though Child was in kinship

care placement. Anders Brief at 10. Finally, Mother did not appear at the

subject proceeding or present any evidence on her own behalf. Our review of

the record confirms these facts.

      The Pennsylvania Supreme Court has held that neither Section 2511(a)

nor (b):

      requires a court to consider the reasonable efforts provided to a
      parent prior to termination of parental rights. Nevertheless, th[e]
      Court has observed that the provision or absence of reasonable
      efforts may be relevant to a court’s consideration of both the
      grounds for termination and the best interests of the child.

In re D.C.D., 105 A.3d 662, 672 (Pa. 2014) (citation omitted).

      Thus, because the evidence establishes Mother failed to perform

parental duties or maintain a relationship with Child in the two years since


                                     - 15 -
J-A16026-22


abandoning her, we conclude the juvenile court did not abuse its discretion in

terminating Mother’s parental rights pursuant to Section 2511(a)(1). See B.,

N.M., 856 A.2d at 855 (explaining that a parent “must exercise reasonable

firmness in resisting the obstacles” which limit his or her ability to maintain a

parent/child relationship). As we discern no abuse of discretion, we do not

disturb the court’s findings.

      We next review whether termination was proper under Section 2511(b).

As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M. a/k/a
      L.C., Jr.], [620 A.2d 481, 485 (Pa. 1993)], this Court held that
      the determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond. In
      re K.M., 53 A.3d at 791. However, . . . [an] evaluation of a child’s
      bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

                                     - 16 -
J-A16026-22


well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (citations omitted).

        Moreover,

        [w]hile a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

              [I]n addition to a bond examination, the trial court can
              equally emphasize the safety needs of the child, and
              should also consider the intangibles, such as the love,
              comfort, security, and stability the child might have
              with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

        Here, Child has lived in the same kinship care placement for two years

and has formed a loving, safe, stable, and supportive parent-child bond with

her kinship mother. See N.T., 1/25/22, at 6-7. The DHS caseworker who has

handled the case for the past two years testified that Mother does not provide

for any of Child’s general, medical, or emotional needs, and severing Mother’s

parental rights would cause Child no irreparable harm.           See id. at 8-9.

Mother’s counsel did not proffer any evidence to the contrary. Comparatively,

the testimony showed that Child’s kinship family provides for all her general,

medical, and emotional needs. See id. at 7. As such, the record supports

the termination of Mother’s parental rights pursuant to Section 2511(b).

        Accordingly, based on our review of the record, Counsel did not overlook

any non-frivolous issues.      We conclude that the juvenile court properly

                                       - 17 -
J-A16026-22


terminated Mother’s parental rights under Sections 2511(a)(1) and (b), and

Mother is not entitled to relief. Therefore, we grant Counsel’s application to

withdraw and affirm the decree terminating Mother’s parental rights.

      Finally, we decline to review Mother’s appeal to the order changing

Child’s permanency goal in light of our disposition on the appeal from the

termination decree.    By affirming the termination decree, Mother’s appeal

from the goal change order is moot. See In the Interest of D.R.-W., 227

A.3d 905, 917 (Pa. Super. 2020) (“An issue before a court is moot if in ruling

upon the issue the court cannot enter an order that has any legal force or

effect.”) (citation omitted).

      Application to withdraw granted. Decree affirmed. Appeal from order

changing Child’s permanency goal dismissed as moot.

      Judge Pellegrini joins the Memorandum.

      Judge McLaughlin Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/10/2022




                                    - 18 -